Pee Cubiam.
The plaintiff was injured in a.collision between the defendant Yan Blarcom’s automobile, and operated by him, at the' time of the collision, and an automobile of the defendant Mary Nisky, in whose car the plaintiff was a passenger, at the invitation of the former, and who was opreating her ear.
There was a verdict for the defendants. It is difficult to comprehend upon what reasonable theory the jury found a verdict for the defendants. It is certainly clear, that if both had exercised reasonable care the accident would not have happened. According to the testimony, the jury could have found both defendants guilty of negligence. It may very well be, that neither could have recovered any damages against each other, because of their joint negligence, but as the plaintiff was not chargeable with negligence, contributing to her injury, she being a passenger in the car, she was entitled to a recovery, if the jury believed the testimony against both defendants.
The rule to show cause is made absolute.